909 F.2d 1485
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert WILLIAMSON, Plaintiff-Appellant,v.Joe WILLIAMS, John Duncan, Defendants-Appellees.
No. 89-6263.
United States Court of Appeals, Sixth Circuit.
Aug. 1, 1990.

Before KRUPANSKY and BOGGS, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Robert Williamson, a pro se Kentucky prisoner, appeals from the district court's order dismissing his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.


3
Seeking damages, Williamson sued the recreation/law library director (Williams) and warden (Duncan) of the Western Kentucky Farm Center alleging that they had interfered with his constitutional right of access to the courts.


4
After a review of the files and records, the district court granted summary judgment in favor of defendants.  Williamson has filed a timely appeal, challenging the district court's action.


5
Upon review, we affirm the district court's judgment for the reasons stated in its memorandum opinion and order dated September 22, 1989.  Summary judgment was proper because the record shows that there is no genuine issue as to any material fact and that defendants are entitled to judgment as a matter of law.   See Canderm Pharmacal, Ltd. v. Elder Pharmaceuticals, Inc., 862 F.2d 597, 601 (6th Cir.1988).


6
Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.